DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26, 30-32, 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 20170091542 A1) in view of Messely et al. (US 20170270689 A1).

Regarding claim 21, method of claim 21 is performed by the apparatus of claim 30.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 30 (apparatus) for the method claim 21.

Regarding claim 22, method of claim 22 is performed by the apparatus of claim 31.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 31 (apparatus) for the method claim 22.

Regarding claim 26, method of claim 26is performed by the apparatus of claim 36.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 36 (apparatus) for the method claim 26.

Regarding claim 30, Levy teaches a system (Levy, Fig. 5), comprising: 
memory storing a (Levy, Fig. 5 and Pars. 92, 101, image data stored) in association with location information (Levy, Par. 70); and one or more processor in communication with the memory (Levy, Fig. 5 and Pars. 94-95), the one or more processors programmed to: 
identify, from the plurality of images, a set of images that relate to a region of interest (Levy, Pars. 68-69, area (i.e. region of interest)); determine, using image recognition, which of the images include an object of interest (Levy, Par. 68, determination whether a shape of an object (i.e. object of interest) or not in each of a plurality of frames/images); determine, using image recognition, which of the images do not include the object of interest (Levy, Fig. 2 and Par. 68, shape recognition algorithms is applied/used); for at least one candidate location in the region of interest (Levy, Fig. 3 and Pars. 80-83, suspected location), calculate a likelihood value of the object of interest existing at the candidate location using the location information for images in the set of images (Levy, Figs. 3-4, Pars. 68-70, 88-89, calculation of probability grade or rating of the object (i.e. object of interest) at the suspected location based on parameters such as relative location within the image frame) determined to include the object of interest (Levy, Figs. 3-4 and Pars. 68-70, 88-89, for example, object is determined to have a shape of a hand or human form if the probability grade of a shape is above 50%) and using the location information for images in the set of images (Levy, Figs. 3-4, Pars. 68-70, 88-89, calculation of probability grade or rating of the object (i.e. object of interest) at the suspected location based on parameters such as relative location within the image frame) determined not to include the object of interest (Levy, Figs. 3-4, Pars. 68-70, 88-89, object is determined not to have a shape of a hand or human form if the probability grade of a shape is below 50%); and determining, based on the likelihood values, whether the object of interest exists at the at least one candidate location (Levy, Figs. 3-4 and Pars. 68-70, determination whether the shape is a hand shape or human form or other desired shape or not is based on all e.g. 10 image frames).
However, Levy does not specifically teach the image data is a plurality of images.
Messely teaches such feature (Messely, Fig. 5 and Par. 51).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Messely into Levy to store various sets of images for detect various objects.

Regarding claim 31, the combination of Levy and Messely teaches previous claim.  The combination further teaches the system of claim 30, wherein the location information includes image capture information (Levy, Par. 70).

Regarding claim 32, the combination of Levy and Messely teaches previous claim.  The combination further teaches the system of claim 31, wherein the image capture information for at least some of the images includes an image capture location and an image capture orientation (Levy, Pars. 20, 47-48), and wherein calculating the likelihood value of the object of interest existing at a given location comprises using the image capture orientation (Levy, Pars. 72, 75-76).

Regarding claim 36, the combination of Levy and Messely teaches previous claim.  The combination further teaches the system of claim 30, wherein the at least one candidate location includes locations contained in a field of view of each image of the set of images (Levy, Figs. 3-5 and Pars. 80-83, suspected locations). 

Regarding claim 39, the combination of Levy and Messely teaches previous claim.  The combination further teaches the system of claim 30, wherein the one or more processors are further configured to provide to a display an output indicating whether the object of interest exists at the candidate location (Levy, Fig. 4 and Pars. 86-89).

Regarding claim 40, computer-readable medium of claim 40 is performed by the apparatus of claim 30.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 30 (apparatus) for the computer-readable medium claim 40.


Claims 23-24, 27-28, 33-34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 20170091542 A1) in view of Messely et al. (US 20170270689 A1) in view of Jain et al. (US 20180253866 A1).

Regarding claim 23, method of claim 23 is performed by the apparatus of claim 33.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 33 (apparatus) for the method claim 23.

Regarding claim 24, method of claim 24 is performed by the apparatus of claim 34.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 34 (apparatus) for the method claim 24.

Regarding claim 27, method of claim 27 is performed by the apparatus of claim 37.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 37 (apparatus) for the method claim 27.

Regarding claim 28, method of claim 28 is performed by the apparatus of claim 38.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 38 (apparatus) for the method claim 28.

Regarding claim 33, the combination of Levy and Messely teaches previous claim.  The combination further teaches the system of claim 30, wherein determining which of the images include an object of interest and which of the images do not include the object of interest comprises determining a  “probability grade or rating” that the images include or do not include the object of interest, and wherein calculating the likelihood value of the object of interest existing at the location comprises using the using the determined  “probability grade or rating” (Levy, Fig. 4 and Pars. 68-70, 88-89, calculation of probability grade or rating of the object (i.e. object of interest) at a suspected location, for example, an object is determined to have a shape of a hand or human form if the probability grade of a shape is above 50%).
However, the combination does not specifically mention the “probability grade or rating” as taught above is confident factor i.e. score.
Jain teaches such feature (Jain, Par. 32).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jain into the combination of Levy and Messely to effectively identify each object.

Regarding claim 34, the combination of Levy and Messely teach previous claim. 
However, the combination does not teach the system of claim 30,  wherein calculating the likelihood value of the object of interest existing at the candidate location comprises: applying a factor with a first sign for the images in the set of images determined to include the object of interest, and applying a factor with a second sign for the images in the set of images determined not to include the object of interest, the second sign being opposite the first sign.
Jain teaches such feature (Jain, Pars. 31-32, first object (i.e. first sign), second object (i.e. second sign), probability/score (i.e. a factor)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jain into the combination of Levy and Messely to identify each object.

Regarding claim 37, the combination of Levy and Messely teach previous claim. 
However, the combination does not teach the system of claim 30, wherein an image recognition tool is configured to detect discrete objects.
Jain teaches such feature (Jain, Pars. 29-32).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jain into the combination of Levy and Messely to effectively identify each object.

Regarding claim 38, the combination of Levy and Messely teach previous claim. 
However, the combination does not teach the system of claim 30, wherein an image recognition tool is configured to detect objects having specific characteristics.
Jain teaches such feature (Jain, Pars. 31-32).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jain into the combination of Levy and Messely to effectively identify each object.


Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. US (20170091542 A1) in view of Messely et al. (US 20170270689 A1) in view of Perona et al. (US 20170287170 A1).

Regarding claim 25, method of claim 25 is performed by the apparatus of claim 35.  They recite similar limitations.  Applicant is kindly advised to refer to rejection of claim 35 (apparatus) for the method claim 25.

Regarding claim 35, the combination of Levy and Messely teach previous claim. 
However, the combination does not teach the system of claim 30, wherein the at least one candidate location in the region of interest comprises a grid of multiple locations.
Perona teaches such feature (Perona, Fig. 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lim into the combination of Levy and Messely to locate the object from multiple views.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. US (20170091542 A1) in view of Messely et al. (US 20170270689 A1) in view of Boyle et al. (US 20180205906 A1).

Regarding claim 29, the combination of Levy and Messely teaches previous claim.
However, the combination does not teach the method of claim 1, wherein the image recognition tool is selected from a library of image recognition tools.
Boyle teaches such feature (Boyle, Fig. 7 and Par. 54).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Boyle into the combination of Levy and Messely to use any of known tracking/recognition device/tool.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/2/2022